Citation Nr: 0105200	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, including as a result of 
exposure to Agent Orange.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from June 1948 to June 1950 
and from March 1951 to June 10, 1958, and from June 12, 1958, 
to March 1969.  The appellant is the widow of the veteran.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for the cause of the veteran's death, including as 
a result of exposure to Agent Orange.

The Board denied entitlement to service connection for the 
cause of the veteran's death, including as a result of 
exposure to Agent Orange, in March 1998.  See     38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 (2000).  The 
appellant sought to reopen her claim in March 1999; however, 
the issue of service connection for the cause of the 
veteran's death now in appellate status has been adjudicated 
without formal discussion of whether new and material 
evidence has been submitted to reopen a previously denied and 
final claim.

VA is required to first consider whether new and material 
evidence has been presented before the merits of claim can be 
considered.  The RO must therefore readjudicate the 
appellant's claim for service connection for the cause of the 
veteran's death with incorporation of the principles of 
finality and new and material evidence, as provided under 
applicable law and VA regulations.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).

Further, the Board is bound by the holding in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) to the extent that it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on a question that 
has not been first addressed by the RO, and if not, whether 
the claimant will be prejudiced thereby.  As to the facts in 
this case, further appellate review must be deferred pending 
formal RO-adjudication of the claim on the basis of finality 
and whether new and material evidence has been submitted.

Finally, the instant appeal was adjudicated on a rebuilt 
claims folder.  The attempt to rebuild the veteran's claims 
file was incomplete.  Evidence of record at the time of the 
March 1998 Board decision included the veteran's service 
medical and service personnel records; his death certificate; 
treatment records from UAB Hospital dated from December 21, 
1990, to June 10, 1992; treatment records from Dr. Dunn dated 
from July 28, 1992, to May 6, 1993; treatment records from 
Southeast Alabama Medical Center dated from January 8, to 
March 18, 1993; and a January 1996 personal hearing 
transcript.  The majority of these records are no longer 
associated with the claims folder.  The veteran was also 
apparently treated by Dr. Frank Crockett and J. Paul O'Neal, 
M.D. during his lifetime.

In October 1999, the appellant stated that if the RO was 
unable to locate any of the foregoing records, she would 
provide releases to the facilities and attempt to furnish 
copies of these records again.  There was no further action 
by the RO.  Appropriate development should be conducted on 
remand.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center and any other indicated agency and 
request copies of the veteran's complete 
service medical and service personnel 
records.

2.  Attempt to obtain a copy of the 
appellant's January 1996 personal hearing 
transcript and associate it with the 
claims folder.

3.  Request that the appellant provide a 
list of those from whom the veteran 
received private medical treatment for 
cancer since his discharge from service, 
including, but not limited to UAB 
Hospital from December 21, 1990, to June 
10, 1992; Dr. Dunn from July 28, 1992, to 
May 6, 1993; Dr. Frank Crockett; J. Paul 
O'Neal, M.D.; and Southeast Alabama 
Medical Center from January 8, to March 
18, 1993.  The appellant should provide 
the complete names, addresses, and 
approximate dates of treatment, and 
signed releases so the RO may request the 
veteran's treatment records.  Associate 
all records received with the claims 
file.  If any request for private 
treatment records is unsuccessful, notify 
the appellant and her representative, if 
any, so that she may obtain and present 
the treatment records, in keeping with 
her ultimate responsibility to present 
evidence in support of her claim.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

4.  Readjudicate the appellant's claim, 
with consideration of whether new and 
material evidence has been submitted to 
reopen the claim.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative, if any, should be 
provided a supplemental statement of the 
case and be given an appropriate period 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


